           Case 4:20-cv-01150-LPR Document 6 Filed 12/02/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

 TEDDY LEE CANTRELL, JR                                                             PLAINTIFF
 #169872

 v.                                Case No. 4:20-cv-01150-LPR



 TIM RYLES, et al.                                                               DEFENDANTS

                                              ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge Beth

Deere. Mr. Cantrell has not filed objections. After careful review of the Recommendation and

the record, the Court concludes that the Recommendation should be, and hereby is, approved and

adopted as this Court’s findings in its entirety.

       Mr. Cantrell’s claims are DISMISSED without prejudice based on his failure to state a

federal claim for relief. This dismissal constitutes a “strike” under 28 U.S.C. § 1915(g). Pursuant

to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal of this Order or the

accompanying Judgment would not be taken in good faith.

       IT IS SO ORDERED this 2nd day of December 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
